—In six separate proceedings under- article 7 of the Real Property Tax Law for review of assessments of property for taxation, the appeal is from an order of the Supreme Court, Westchester County, dated June 2, 1972, which denied the motion of appellant City of New Rochelle to (1) remove the proceedings from Referees, (2) place the proceedings on a Trial Calendar to be heard by a Judge of the Supreme Court and (3) prohibit the assignment to Referees of pending and future such proceedings against the City of New Rochelle without the prior written consent of all parties to such proceedings. Order affirmed, without costs. Under the particular facts of this case we are affirming the exercise of discretion of the Special Term, but we do not believe that the practice of appointing Referees and Commissioners in land valuation cases is any longer warranted. These matters should be heard and disposed of by the court. The delay in this matter by the Referees finds no justification in the record. These matters should be disposed of by the Referees without any further delay. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.